Citation Nr: 0504297	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  04-01 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, 
Texas


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
treatment provided by Hill Country Memorial Hospital on 
January 19, 2003, and by Southwest Texas Methodist Hospital 
from January 19, 2003 to January 31, 2003.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 determination of the Audie 
Murphy VA Medical Center (VAMC) which denied reimbursement or 
payment by VA of the cost of unauthorized medical services 
provided by Hill Country Memorial Hospital on January 19, 
2003, and by Southwest Texas Methodist Hospital from January 
19, 2003 to January 31, 2003.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of the hearing is associated with the claims file.  During 
the hearing, he submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2004).


FINDINGS OF FACT

1.  The veteran is not service-connected for any disability.  

2.  The veteran received medical care from Hill Country 
Memorial Hospital on January 19, 2003, and from Southwest 
Texas Methodist Hospital from January 19, 2003 to January 31, 
2003.  

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  The veteran did not receive VA medical treatment during 
the 24 month period prior to January 19, 2003.  


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by Hill Country 
Memorial Hospital on January 19, 2003, and by Southwest Texas 
Methodist Hospital from January 19, 2003 to January 31, 2003 
have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§ 17.120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to reimbursement or 
payment of unauthorized medical expenses incurred in 
conjunction with treatment at private facilities from January 
19, 2003 to January 31, 2003.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  
The VCAA eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103A.

With respect to notice, discussions in the statement of the 
case (SOC) and letters sent to the veteran generally informed 
him of the information and evidence needed to substantiate 
the claim.  The VAMC also supplied the veteran with the 
applicable regulations in the SOC.  It does not appear, 
however, that a full-blown VCAA letter was sent by the VAMC 
to the veteran.  For reasons explained immediately below, the 
Board does not believe that such letter is necessary in this 
case. 

The United States Court of Appeals for Veterans Claims has 
determined that under certain circumstances VCAA notice may 
not be required.  Included among the reasons is that no 
amount of notice would produce a different outcome on appeal.  
See, e.g., Manning v. Principi, 16 Vet. App. 534 (2002) [the 
VCAA has no effect on an appeal where the law is dispositive 
of the matter]; DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In this case, it is undisputed that the veteran had not 
received VA medical treatment during the 24 month period 
prior to January 19, 2003.  As explained in more detail 
below, this fact is fatal to the veteran's claim.  The 
outcome of the case is mandated by the relevant law and 
regulations.  No amount of additional evidentiary development 
would change the outcome of the case.  Therefore, the Board 
finds that VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

With respect to VA's duty to assist, as indicated immediately 
above there is no additional evidence to obtain.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

In short, under the circumstances of this case, a remand to 
have the VAMC take additional action would serve no useful 
purpose.  

The standard of review under the VCAA is as follows.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The Board additionally observes that all appropriate due 
process considerations have been adhered to.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument.  
As has been described in the Introduction, the veteran 
testified at a personal hearing which was chaired by the 
undersigned.

Factual background

The veteran is not service connected for any disability.  

The facts in this case are not in dispute.  The record 
reflects that on January 19, 2003, the veteran suffered a 
heart attack and was taken to the emergency room at Hill 
Country Memorial Hospital in Fredericksburg, Texas.  A June 
2003 statement from Dr. O.L., a physician at Hill Country 
Memorial Hospital, indicates that the veteran requested 
transfer to Audie Murphy VAMC but that no critical care beds 
were available.  As such, he was transferred to Southwest 
Texas Methodist Hospital in San Antonio, Texas.  He was 
discharged from that facility on January 31, 2003.  
His medical costs were in excess of $200,000.

On file is a May 2003 decision rendered by the Director of 
the Business Office/Medical Administration Service at the 
Audie Murphy VAMC denying the claim for unauthorized medical 
expenses based on the fact that the veteran had not been seen 
at any VA medical facility during the preceding 24-month 
period prior to January 19, 2003. 

During the April 2004 hearing, the veteran acknowledged that 
he had not received VA medical treatment during the 24 month 
period prior to January 19, 2003.  In fact, he had never been 
treated through the VA health care system.  See April 2004 
hearing transcript, pages 9 & 12.  

Analysis

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at private 
facilities.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in November 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred in January 2003.  The veteran has never 
asserted that such authorization was given, and there is no 
evidence of record suggesting that any such authorization was 
given.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or 

(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service- 
connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability, or

(4) for any injury, illness, or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (2004); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

As reflected in the evidence set forth above, the veteran 
does not meet any of the criteria of 38 C.F.R. § 17.120 
(2004)(a).  He is not service connected for any disability.  
Thus, he cannot meet the criteria of a non-service-connected 
disability having aggravated a service-connected disability.  
Neither was he participating in a rehabilitation program.  
The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  Thus, the Board 
need not address (b) and (c).    

If the veteran is to meet any availability criteria, it must 
be under the
Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-1003 (2004).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (emphasis added by 
the Board).

These criteria are conjunctive, not disjunctive; this all 
criteria must be met.  
See Melson, supra.  In this case, the regulatory prerequisite 
which precludes VA from allowing the veteran's claim is the 
emphasized portion of subsection (e).  The veteran concedes 
that he was not treated at a VA facility during the 24 months 
preceding his treatment at Hill Country Memorial Hospital on 
January 19, 2003.  Accordingly, the Board concludes that the 
criteria for reimbursement of unauthorized medical expenses 
under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are not met. 

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 424 
(1990) [payment of money from the [Federal] Treasury "must be 
authorized by a statute"].  In the absence of evidence to 
establish that the veteran meets the criteria for payment or 
reimbursement of non-VA medical services, either on the basis 
of eligibility under 38 U.S.C.A. § 1728 or on under 38 
U.S.C.A. §§ 1725, payment or reimbursement of those services 
is not warranted.  The Board lacks authority to award medical 
care benefits except as authorized by statute and 
regulations.  

The Board acknowledges the veteran's contention that he was 
unaware of the 
24-month requirement for eligibility.  However, ignorance of 
a regulation can not be used as an excuse.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Moreover, 
whether the veteran knew of the 24-month requirement or he 
did not is irrelevant.  The fact of the matter is that the 
veteran did not receive medical treatment in the VA health 
care system at any time before his heart attack.        

The Board therefore finds that the preponderance of the 
evidence is against reimbursement or payment for the 
unauthorized private medical care that the veteran received 
from Hill Country Memorial Hospital on January 19, 2003, and 
from Southwest Texas Methodist Hospital from January 19, 2003 
to January 31, 2003, under the provisions of 38 U.S.C.A. § 
1725.  

Because the law, and not the facts, is dispositive of this 
matter, the veteran has failed to state a claim upon which 
relief may be granted, and, as a matter of law, his claim 
must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The appeal is therefore denied.




	(CONTINUED ON NEXT PAGE)






ORDER

Payment or reimbursement for the cost of unauthorized medical 
treatment provided by Hill Country Memorial Hospital on 
January 19, 2003, and by Southwest Texas Methodist Hospital 
from January 19, 2003 to January 31, 2003, is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


